DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 07 July 2022. Claims 1-3, 5-6, 9, 12-14, 16-17 and 19-20 have been amended. Claim 11 has been cancelled. No claims have been added. Therefore, claims 1-10 and 12-20 are presently pending in this application.
Terminal Disclaimer
The terminal disclaimer, filed 07 July 2022, is compliant with 37 CFR 1.321 and has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "a thermoelectric module" configured to "heat or cool" as recited in lines 2-5 of claim 3. 
The limitation of “an upper module that is relatively movable linearly up and down with respect to the main body” as recited in lines 3-4 of claim 9.
The limitation of "a water supplying unit" configured to "receive water" as recited in lines 6-7 of claim 9.
The limitation of “an action space adjustment module configured to adjust a volume of the action space” as recited in lines 2-3 of claim 13.
The limitation of “an upper module configured to adjust a first size of a first direction of the action space” as recited in lines 5-6 of claim 13.
The limitation of “a side module configured to adjust a second size of the action space” as recited in lines 8-9 of claim 13.
The limitation of “a knee care part adapted to be disposed to accommodate at least a portion of a user’s knee” as recited in lines 2-3 of claim 14.
The limitation of “an action space adjustment module to be openable after the contact pad reaches a set temperature” as recited in lines 5-6 of claim 20.
The limitation of “an upper module configured to adjust a first size of a first direction of the action space” as recited in lines 9-10 of claim 20.
The limitation of “a side module configured to adjust a second size of a second direction of the action space” as recited in lines 12-13 of claim 20.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 20, lines 10-11 (claim 13) and lines 13-14 (claim 20) each recite “the second direction crossing the first direction” and it is unclear how the directions are capable of crossing each other since it appears that the first direction, of the upper module 200, appears to be vertical and the second direction, of the side module 300, appears to be a curved direction, see fig. 2 of the applicant’s drawings.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung (2008/0167589 A1).
Regarding claim 1, in figures 1A, 4A and 5-6 Fung discloses a leg care apparatus (foot massager apparatus 10; the apparatus 10 uses fluid jet and mist mechanism 34, to provide water and mist to jet outlets 46, and a flexible membrane 58 to provide a foot massage to the user, see para. [0033] lines 1-6 and para. [0035] lines 1-6) comprising: a main body (housing 12) configured to provide an action space (internal chamber 24) to accommodate a leg (the main body 12 includes an inner body 14 to enclose the feet of the user to form the action space 24 where the user’s feet are massaged, see fig. 1A and para. [0031] lines 1-13); and atomizers (jet outlets 46, see fig. 4A, and mist generator 48) configured to provide mist to the action space 24 (the atomizers 46/48 use water to provide mist to the feet of the user, see para. [0034] lines 4-7), a contact pad (flexible membrane 58 and foam member 60) of which a first surface (flexible membrane 58) is exposed to an inner surface of the action space 24 so as to care of the leg placed in the action space 24 (the contact pad 58/60 is shown to be exposed to the inner surface, shown as the surface facing the feet of the user, of the action space 24, the contact pad 58/60 being used to provide a vibratory massage to the user, see para. [0035] lines 1-6), and a blower (fan 50) configured to generate a mist current provided by atomizer 48 of the atomizers 46/48 within the action space 24 (the blower 50 blows air passing from second conduit 40 to provide a fine mist current through the mist outlet of the atomizer 48, see para. [0033] lines 25-36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McNair (3,965,495 A) in view of Fung (2008/0167589 A1).
Regarding claim 1, in figures 1-4 McNair discloses a leg care apparatus (casing 10; the apparatus 10 provides a heated water bath to massage the feet of the user, see col. 4 lines 3-15) comprising: a main body (a lower casing portion 10a and an upper casing portion 10b) configured to provide an action space to accommodate a leg (an action space, where the user positions feet to contact floor 11 of the main body 10a/10b, is shown to be located within the main body 10a/10b, see fig. 3 and col. 3 lines 41-56); a contact pad (foot receiving sections 12) of which one surface of the contact pad 12 is exposed to an inner surface of the action space adapted to care for the leg placed in the action space (the contact pad 12 is shown to be disposed along a bottom surface of the action space, see figs. 1-2 and col. 3 lines 21-28).
McNair discloses everything as claimed including that the main body’s 10a/10b action space is filled with water to be heated to massage the feet of the user, (see col. 2 lines 3-15), but lacks a detailed description of an atomizer configured to provide mist to the action space or a blower configured to generate a mist current provided by the atomizer within the action space.
	However, in figures 1A and 4A Fung teaches that a leg care apparatus 10 (the apparatus 10 uses fluid jet and mist mechanism 34 and a flexible membrane 58 to provide a foot massage to the user, see para. [0033] lines 1-6 and para. [0035] lines 1-6) includes atomizers 46/48 configured to provide mist to an action space 24 (the atomizers 46/48 use water, provided via fluid pump 36, to provide mist to the feet of the user, see para. [0033] lines 1-9 and para. [0034] lines 4-7), and a blower 50 configured to generate a mist current provided by atomizer 48 of the atomizers 46/48 within the action space 24 (the blower 50 blows air passing from second conduit 40 to provide a fine mist current through the mist outlet of atomizer 48, see para. [0033] lines 25-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNair’s main body with atomizers providing mist to the action space, a fluid pump and a blower to generate a mist current provided by the atomizer, as taught by Fung, to provide an alternative massage to the user.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Drozdov et al. (2017/0258679 A1) in view of Fung (2008/0167589 A1).
Regarding claim 1, in figures 5-6 and 8 Drozdov discloses a leg care apparatus (pedicure spa 220; the apparatus 220 provides a jetted water bath to massage the feet of the user, see para. [0031], para. [0038] lines 1-5 and para. [0039] lines 1-3) comprising: a main body (lift mechanism 34) configured to provide an action space to accommodate a leg (an action space, extending from the bottom of the vertically moving main body 34 to the top of a basin 28, includes footrests positioned within the basin 28, the user positioning their legs on the basin 28, see fig. 8, para. [0031], para. [0038] lines 1-5 and para. [0039] lines 1-3); a contact pad (foot rests in the basin 28, see fig. 8, para. [0031] lines 5-7 and para. [0050] lines 5-7) of which one surface of the contact pad is exposed to an inner surface of the action space adapted to care for the leg placed in the action space (the contact pad is shown to be disposed along a bottom surface of the action space, see fig. 8, para. [0031] lines 5-7 and para. [0050] lines 5-7).
Drozdov discloses everything as claimed including that the action space includes a liquid jetting system 240 to direct a stream of water toward the feet of the user, see fig. 5 and para. [0039] lines 1-3, but lacks a detailed description of an atomizer configured to provide mist to the action space or a blower configured to generate a mist current provided by the atomizer within the action space.
	However, in figures 1A and 4A Fung teaches that a leg care apparatus 10 (the apparatus 10 uses fluid jet and mist mechanism 34 and a flexible membrane 58 to provide a foot massage to the user, see para. [0033] lines 1-6 and para. [0035] lines 1-6) includes atomizers 46/48 configured to provide mist to an action space 24 (the atomizers 46/48 use water, provided via fluid pump 36, to provide mist to the feet of the user, see para. [0033] lines 1-9 and para. [0034] lines 4-7), and a blower 50 configured to generate a mist current provided by atomizer 48 of the atomizers 46/48 within the action space 24 (the blower 50 blows air passing from second conduit 40 to provide a fine mist current through the mist outlet of atomizer 48, see para. [0033] lines 25-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drozdov’s main body with atomizers providing mist to the action space, a fluid pump and a blower to generate a mist current provided by the atomizer, as taught by Fung, to provide an alternative massage to the user.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (2008/0167589 A1) and Ishikawa et al. (11,065,175 B2).
Regarding claim 2, in figures 1A, 4A and 5-6 Fung discloses a leg care apparatus (foot massager apparatus 10; the apparatus 10 uses fluid jet and mist mechanism 34, to provide water and mist to jet outlets 46, and a flexible membrane 58 to provide a foot massage to the user, see para. [0033] lines 1-6 and para. [0035] lines 1-6) comprising: a main body (housing 12) configured to provide an action space (internal chamber 24) to accommodate a leg (the main body 12 includes an inner body 14 to enclose the feet of the user to form the action space 24 where the user’s feet are massaged, see fig. 1A and para. [0031] lines 1-13); and atomizers (jet outlets 46, see fig. 4A, and mist generator 48) configured to provide mist to the action space 24 (the atomizers 46/48 use water to provide mist to the feet of the user, see para. [0034] lines 4-7).
Fung discloses everything as claimed including a flexible membrane 58 that is exposed to an inner surface of the action space 24 so as to care of the leg placed in the action space 24 (the flexible membrane 58 is shown to be exposed to the inner surface, shown as the surface facing the feet of the user, of the action space 24, the flexible membrane 58 being used to provide a vibratory massage to the user, see para. [0035] lines 1-6), but lacks a detailed description of d a contact pad of which a first surface of the contact pad is exposed to an inner surface of the action space adapted to care for the leg placed in the action space, wherein the contact pad is disposed on the inner surface of the action space to correspond to a calf.
However, in figures 1 and 7-9 Ishikawa teaches that a leg massage device 1 includes a contact pad (an upper casing 2 includes a cloth outer layer, the cloth outer layer contacting the legs of the user, see fig. 1 and col. 15 lines 34-38) of which a first surface of the contact pad is exposed to an inner surface of the action space adapted to care for the leg placed in the action space (the outer surface of the contact pad is exposed to an inner surface of the action space, shown to be defined by the interior  perimeter of the upper casing 2 where the user positions their legs, the contact pad being adapted to care for the leg placed in the action space, see fig. 1 and col. 15 lines 34-38), wherein the contact pad is disposed on the inner surface of the action space to correspond to a calf (the contact pad is shown to be disposed on the inner surface of the action space to corresponds to the user’s calf, see fig. 1 of Ishikawa). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fung’s device with an upper casing having a contact pad corresponding to the user’s calf, as taught by Ishikawa, to be able to allow the device to provide an adjustable massage to the upper leg of the user, see col. 13 lines 58-65 and col. 14 lines 40-51 of Ishikawa.
Regarding claim 16, in figures 1A, 4A and 5-6 Fung discloses method for controlling a leg care apparatus (foot massager apparatus 10; the apparatus 10 uses fluid jet and mist mechanism 34, to provide water and mist to jet outlets 46, and a flexible membrane 58 to provide a foot massage to the user, see para. [0033] lines 1-6 and para. [0035] lines 1-6), the method comprising: supplying fine water particles, to an action space, cover the user's leg (fine water particles are supplied from jet outlets 46 and a mist generator 48 to an action space defined by the body of the apparatus 10, see figs. 4A-5; the fine water particles covering the lower leg of the user, see para. [0034] lines 4-7).
Fung discloses everything as claimed including the action space, but lacks a detailed description of a step of adjusting a size of an internal volume of an action space to fit a user's leg accommodated in the action space; and controlling a temperature state of a contact pad for adjusting a contact temperature of a user's skin so as to care the user's leg.
However, in figures 1 and 7-9 Ishikawa teaches that a leg massage device 1 includes a step of adjusting a size of an internal volume of an action space to fit a user's leg accommodated in the action space (an upper casing 2 having an upper massaging system 11 are pivoted along the leg of the user, the upper massaging system 11 being moved toward and away from the leg of the user to adjust a size of an internal volume of an upper portion of an action space, see col. 13 line 49 to col. 14 line 25); and controlling a temperature state of a contact pad (the upper casing 2 includes a cloth outer layer, the cloth outer layer contacting the legs of the user, see fig. 1 and col. 15 lines 34-38) for adjusting a contact temperature of a user's skin so as to care the user's leg (the leg massage device 1 includes a blower and a heater to adjust a contact temperature of the contact pad contacting the user’s skin to care for the leg of the user, see col. 14 lines 40-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fung’s device with an upper casing having a contact pad and controlling a temperature state of the contact pad, as taught by Ishikawa, to be able to allow the device to provide an adjustable massage to the upper leg of the user, see col. 13 lines 58-65 and col. 14 lines 40-51 of Ishikawa.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 1 above, and further in view of Pflueger (2007/0226890 A1) and Friedson et al. (4,513,735 A).
Regarding claim 3, Fung discloses everything as claimed including the contact pad 58/60 exposed outside the action space 24 and the first surface 58 (the contact pad 58/60 is shown to be exposed outside the action space 24 and includes the first surface 58, see para. [0035] lines 1-6) but lacks a detailed description of a thermoelectric module.
However, in figures 2 and 5 Pflueger teaches a spa device uses a thermoelectric module 140 configured to heat or cool the second surface of the contact pad (the thermoelectric module 140 includes a Peltier device 162 that is actuated to create a hot high temperature environment and a cold low temperature environment, see para. [0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fung’s device with a thermoelectric module as taught by Pflueger to provide localized heating and cooling to the leg of the user, see para. [0010] of Pflueger.
The modified Fung device discloses the thermoelectric module, as taught by Pflueger, but lacks a detailed description of the second surface of the contact pad contacting the thermoelectric module directly or indirectly.
However, in figures 2-3 Friedson teaches that a second surface (bottom surface of contact pad 11 underneath the action space formed by upper casing 10b, see fig. 2) of the contact pad 11 directly contacts a heating module 23/30 (the heating module 23/30 is secured within channels 24 formed on the second surface, see fig. 3 and col. 4 lines 42-63). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung thermoelectric module to directly contact the second surface of the contact pad, as taught by Friedson, to prevent the user’s leg from directly contacting the thermoelectric module to avoid accidental injury of the user.
The modified Fung device discloses everything as claimed including the thermoelectric module being configured to heat or cool the second surface of the contact pad (the thermoelectric module, as taught by Pflueger, directly contacts the second surface, as taught by Friedson, of the contact pad 58/60 such that the thermoelectric module heats or cools the second surface of the contact pad 58/60, see fig. 6 of Fung, para. [0028] of Pflueger and fig. 3 of Friedson).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McNair and Fung as applied to claim 1 above, and further in view of Pflueger (2007/0226890 A1).
Regarding claim 4, the modified McNair device discloses a bottom module (lower casing portion 10a, see figs. 2-3 of McNair) which provides at least a portion of a bottom surface of the action space and the bottom module accommodating components including a heating element (heating element 27, see figs. 3-4 of McNair) configured to heat the contact pad (the bottom module 10a is shown to include a bottom surface of the action space, see fig. 3 of McNair, and accommodates a heating element 27 that is actuated to heat the upper surface of the contact pad 12, see figs. 3-4 and col. 2 lines 46-49 and col. 4 lines 16-29 of McNair); and a water storage part (floor 11, see figs. 1-2 of McNair) for storing water, the water storage part provided by a block wall (vertical walls of the bottom module 10a, see figs. 2-3 of McNair) of the main body and a top surface of the bottom module (the water storage part 11 is shown to be provided by the block wall of the main body 10a/10b and a top surface of the bottom module 10a exposed to the feet of the user, see figs. 2-3, col. 2 lines 1-14 of McNair), but lacks a detailed description of the components including at least a thermoelectric module configured to cool or heat the contact pad.
However, in figures 2 and 5 Pflueger teaches a spa device uses a thermoelectric module 140 that creates a low or high temperature environment (the thermoelectric module 140 includes a Peltier device 162 that is actuated to create a hot high temperature environment and a cold low temperature environment, see para. [0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the modified McNair heating element to be a thermoelectric module, as taught by Pflueger, since it is merely a substitution of one known type of heating element with another known type of heating element, and it appears that the modified McNair device would perform equally well when heating the contact pad and would include the benefit of provide localized heating and cooling to the leg of the user, see para. [0010] of Pflueger.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McNair, Fung and Pflueger as applied to claim 4 above, and further in view of Efremkin (2014/0288621 A1).
Regarding claim 5, the modified McNair device discloses the bottom surface of the water storage part is shown to extend from a front side, for a toe portion of the user to a rear side, for a heel portion of the user, see figs. 1-2 of McNair, but lacks a detailed description of the bottom surface of the water storage part being gradually inclined downward from a front side corresponding with a heel portion to a rear side corresponding with a toe portion.
However, in figure 3 Efremkin teaches that a water storage part 18 is gradually inclined downward from a front side corresponding with a heel portion to a rear side corresponding with a toe portion (the water storage part 18 is shown to have its front side, where the heel of user’s foot is placed, slant downward to the water storage part’s 18 rear side, where the toes of the user’s foot are placed, see fig. 3, the water storage part 20 allowing an aqueous solution placed in the main body 12 to flow toward the rear side of the water storage part 20, see para. [0036] lines 1-16). Therefore, it would have been an obvious matter of design choice to modify the water storage part of the modified McNair device to be gradually inclined from its front side to its rear side, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 1 above, and further in view of Onari et al. (2020/0069515 A1).
Regarding claim 6, Fung discloses a first atomizer (mist generator 48) and second atomizer (jet outlets 46) (the first atomizer 48 and second atomizer 46 are shown to provide mist to the feet of the user, see fig. 4A and para. [0034] lines 4-7, the first atomizer 48 operating with the blower 50 and the second conduit 40 and the second atomizer 46 operating with first conduit 38 and third conduit 42 such that the first atomizer 48 operates with mechanisms that are different from the second atomizer, see fig. 5 and para. [0033]), but lacks a detailed description of the first and second atomizer being a first-temperature atomizer configured to spray first-temperature mist of a first temperature; and a second-temperature atomizer configured to spray second-temperature mist of a second temperature, wherein the second temperature is higher than the first temperature.
However, in figure 12 Onari teaches a first temperature atomizer 2 configured to spray first-temperature mist of a first temperature (the atomizers 2 use water that is relatively room-temperature, as it is neither heated nor cooled, to supply fine water particles to the user, see paras. [0010] and [0164]-[0165]); and a second-temperature atomizer 2 configured to spray second-temperature mist of a second temperature (the atomizers 2 receive heated water such that atomizers 2 deliver a high-temperature mist to the leg of the user, see paras. [0139] and [0165]), wherein the second temperature is higher than the first temperature (the second temperature is a high-temperature, where the atomizers 2 receive heated water, that is higher than the first temperature, where the atomizers 2 receive neither heated nor cooled water, paras. [0139] and [0164]-[0165]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fung’s main body with a heater for heating water so that Fung’s first atomizer is a first temperature atomizer and Fung’s second atomizer is a second temperature atomizer such that the second temperature is higher than the first temperature, as taught by Onari, to provide an alternative massage to the feet of the user.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fung and Onari et al. as applied to claim 6 above, and further in view of Pelkus et al. (2015/0297877 A1).
Regarding claim 7, the modified Fung device discloses that the first-temperature atomizer uses room-temperature water to supply fine water particles to the user, as disclosed by Fung and as taught by Onari, but lacks a detailed description of the first-temperature atomizer being configured to supply fine water particles by using ultrasonic waves.
However, in figure 10 Pelkus teaches that a first-temperature atomizer 982 is configured to supply fine water particles by using ultrasonic waves (the first-temperature atomizer 982 is an ultrasonic nebulizer that uses ultrasonic waves to supply mist, as fine water particles, to a leg of the user, see para. [0107]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substituted the modified Fung atomizer with an atomizer that uses ultrasonic waves as taught by Pelkus since substitution of one known type of atomizer for another known type of atomizer, which uses ultrasonic waves, obtains a predictable result of supplying fine water particles and since it appears that the modified Park device would perform equally well when supplying fine water particles using an atomizer which utilizes ultrasonic waves.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fung and Onari et al. as applied to claim 6 above, and further in view of Ahn (6,602,212 B1).
Regarding claims 8, the modified Fung device discloses everything as claimed including the second-temperature atomizer, as disclosed by Fung and as taught by Onari, but lacks a detailed description of the second-temperature atomizer being operated in a tank heating manner in which water stored in a tank is heated.
However, in figure 2 Ahn teaches that water jets 150 are operated in a tank heating manner in which water stored in a tank 130 is heated (the water stored in the tank 130 is heated, the heated water being supplied to the water jets 150 to be sprayed to the legs of the user, see fig. 2 and col. 3 lines 6-9 and col. 9 lines 51-57). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung main body with the addition of a tank that stores heated water, as taught by Ahn, to provide a manually refillable tank of preheatable water to the user to the allow the user to adjust the temperature of the water as desired.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drozdov et al. and Fung as applied to claim 1 above, and further in view of Ahn (6,602,212 B1).
Regarding claim 9, the modified Drozdov device discloses an upper module (basin 28, see fig. 5 of Drozdov) that is relatively movable linearly up and down guided by the main body (the main body 34 is actuated by a controller to move up and down to guide the upper module 28 upwardly and downwardly, see figs. 5-6 and para. [0033] lines 9-14 of Drozdov), the upper module and main body defining at least a portion of the action space (the upper module 28 includes the contact pad, see fig. 8 of Drozdov, and includes the atomizer and blower, as taught by Fung, and is shown to be an upper portion of the action space while the main body 34, which guides the upper module 28 upwardly and downwardly, defines a lower portion of the action space, see fig. 5-6 of Drozdov); a water supplying unit (pump 244, see fig. 5 of Drozdov) disposed at one portion of the upper module and configured to receive water (the water supply device 244 is shown to be disposed at the rear portion of the upper module 28, see fig. 5 of Drozdov; the water supply device 244 receives and supplies water to be sent to the atomizer, as taught by Fung, via flexible conduit 245, see fig. 5 and para. [0039] of Drozdov).
The modified Drozdov device discloses everything as claimed including a flexible conduit 245 configured to supply water from the water supplying unit, see fig. 5 and para. [0039] of Drozdov, but lacks a detailed description of a water storage tank configured to supply the water to the atomizer and store the water received from the water supplying unit, the water tank being disposed at one portion of the main body and a conduct pipe configured to connect the water supply device to the water storage tank.
However, in figure 2 Ahn teaches a water storage tank 130 configured to supply the water to the water jets 150 and store the water received from the water supplying unit 200, the water storage tank 130 being shown to be disposed at a lower left portion of a main body 10/20; and a conduct pipe 210 configured to connect a water supply device 200 to the water storage tank 130 (a user pours water into the water storage tank 130, the water storage tank 130 storing said water and said stored water being supplied to the water supply device 200, via the conduct pipe 210, to provide water to the water jets 150, the water being recirculated back into the water storage tank 130 for reuse by the water jets 150, see col. 7 lines 55-62, col. 8 lines 10-14 and col. 9 lines 60-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drozdov device with the addition of water storage tank connected to the water supply device via a conduct pipe, as taught by Ahn, to allow the main body to store and recirculate water used by the atomizer, see col. 9 lines 60-67 of Ahn.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Drozdov et al., Fung and Ahn as applied to claim 9 above, and further in view of Leung et al. (2003/0226201 A1).
Regarding claim 10, the modified Drozdov device discloses everything as claimed including the conduct pipe, as taught by Ahn, but lacks a detailed description of the conduct pipe being flexible.
However, in figure 3 Leung teaches that a conduct pipe 74 is flexible (the conduct pipe 74 is a flexible hose, see para. [0029]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Drozdov conduct pipe to be flexible, as taught by Leung, to allow the conduct pipe to deform to avoid accidental damage during movement of the leg care device, see para. [0029] of Leung.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 1 above, and further in view of Stout et al. (2019/0053978 A1) and Seably et al. (3,772,714 A).
Regarding claim 12, Fung discloses everything as claimed including the blower 50, see fig. 5 and para. [0033] lines 25-36, but lacks a detailed description of a heating air blown from the blower.
However, in figure 5 Stout teaches that a spa device includes a blower 150 having a pre-heater for heating air blown from the blower to blow heated water to the user’s leg (a blower 150 has a pre-heater that heats the air current blown from the blower 150, the air current from the blower 150 heating the fine water particles produced by an atomizer 135, see para. [0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fung’s blower with a pre-heater, as taught by Stout, to provide an alternative massaging effect to the user, see para. [0021] of Stout.
	The modified Fung device discloses everything as claimed including the pre-heater heating air blown from the blower, as taught by Stout, but lacks a detailed description of a heating wire configured to heat air blown from the blower.
However, in figures 3-4 Seably teaches a heating wire 25 configured to heat air blown from the blower 21, see col. 2 lines 59-66. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substituted the modified Fung pre-heater with a heating wire, as taught by Seably, since substitution of one known type of heater for another known type of heater obtains the predictable result of heating air blown from the blower and since it appears that the modified Fung device would perform equally well when heating air blown from the blower.
Claims 13-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 1 above, and further in view of Ishikawa et al. (11,065,175 B2).
	Regarding claim 13, the modified Fung device discloses everything as claimed, but lacks a detailed description of an action space adjustment module configured to adjust an inner volume of the action space, wherein the action space adjustment module comprises: an upper module configured to adjust a vertical size of the action space, the upper module relatively movable up and down with respect to the main body.
However, in figures 1 and 7-9 Ishikawa teaches that a leg massage device 1 includes an action space adjustment module 2/11 configured to adjust an inner volume of the action space (the action space adjustment module 2/11 includes an upper module 2 that moves up and down to adjust an inner volume, contained within the exterior perimeter of the adjustment module 2/11, of the action space where a user’s upper legs are massaged, see col. 13 line 49 to col. 14 line 25), wherein the action space adjustment module 2/11 comprises an: an upper module 2 configured to adjust a first  size of a first vertical direction of the action space, the upper module 2 movable up and down guided by a main body 8 (the legs are positioned between the left and right side of the upper module 2 such that the upper module defines the inner volume of the action space to accommodate the upper legs of the user, the upper module 2 being moved upward and downward, guided by a supporting portion 30 of the main body 8, to adjust the vertical size of the action space where the device 1 massages the upper legs via an outward first massaging member 13a and inward first massaging member 13b on each side of the upper module 2, see col. 13 line 49 to col. 14 line 25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung device with the addition of an action space adjustment module including an upper module, as taught by Ishikawa, to be able to provide an adjustable massage to the upper leg of the user, see col. 13 lines 58-65 of Ishikawa.
The modified Fung device discloses everything as claimed including the action space adjustment module comprising the upper module, as taught by Ishikawa, and further discloses a side module (splash guard 28, see figs. 1A and 12A-12B of Fung) configured to adjust a second size of the action space, the side module rotatably guided to the main body to adjust the second size of a second direction of the action space (the side module 28 is mounted on cam pins 30 to guide the side module 28 to be moved along curved slots 32 in a direction K of the main body 10a/10b, shown in figure 2C as having a curvature where the slots 32 are located, such that the side module 28 is rotated from a front position, shown to be toward the front of the main body 10a/10b in figure 1A and 12A of Fung, to a rear position, shown to be toward the rear of the main body 10a/10b in figure 12B of Fung, where the side module 28 moves along a second direction and adjusts the second size of the second direction, see para. [0032] of Fung), the second direction crossing the first direction (the modified Fung device discloses everything as claimed, including the action space adjustment module comprising the upper module, as taught by Ishikawa, and the side module, as disclosed by Fung, and, therefore, the modified Fung device discloses the same structure as required by the claims such that the second direction, along the movement of the side module, is capable of crossing the first direction, along the movement of the upper module).
Regarding claim 14, the modified Fung device discloses a knee care part disposed to accommodate at least a portion of a user's knee within the action space, the knee part being disposed on a front portion of the upper module (the upper module 2 is shown to have a knee care part 13 on its front portion, facing the upper leg of the user, corresponding to the sides of the user’s knee and providing a massage to the user’s knee, figs. 1 and 3 and col. 13 line 49 to col. 14 line 25 of Ishikawa).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fung and Ishikawa et al. as applied to claim 14 above, and further in view of Schaeffer et al. (2003/0156831 A1).
Regarding claim 15, the modified Fung device discloses everything as claimed including the knee care part comprising a massage pad configured to press or release a peripheral portion of the knee (the knee care part 13 is actuated to press into and release pressure on the peripheral portions of the user’s knee, figs. 1 and 3 and col. 13 line 49 to col. 14 line 25 of Ishikawa), but lacks a detailed description of the knee care part comprising at least one light emitting element.
However, in figure 6 Schaeffer teaches that a main body 10 includes a knee care part 54 with a light emitting element (the knee care part 54 uses an infrared light emitting source to treat the knee, see para. [0053]-[0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung knee care part with a light emitting element, as taught by Schaeffer, to remove body toxins within the leg of the user, see para. [0033] of Schaeffer.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fung and Ishikawa as applied to claim 16 above, and further in view of Stout et al. (2019/0053978 A1).
Regarding claim 17, the modified Fung method discloses that the fine water particles are provided to the user by the blower (the blower 50 blows air passing from second conduit 40 to provide a fine mist current through the mist outlet of the mist generator 48, see para. [0033] lines 25-36), but lacks a step of heating water provided by the fine water particles covering and contacting the user's leg being heated by hot air current.
However, in figure 5 Stout teaches that heating water covering the user’s leg, for a spa device, are heated by a hot air current (a blower 150 has a pre-heater that heats the air current blown from the blower 150, the air current from the blower 150 heating the fine water particles produced by an atomizer 135, see para. [0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung blower with a preheater supply heated fine water particles via a hot air current, as taught by Stout, to provide an alternative massaging effect to the user, see para. [0021] of Stout.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fung and Ishikawa et al. as applied to claim 16 above, and further in view of Pflueger (2007/0226890 A1).
Regarding claim 18, the modified Fung method discloses the contact pad being heated by the heater, as taught by Ishikawa, but lacks a detailed description of a contact part being controlled to be cooled so that a cold area is formed on an inner surface of the action space.
However, in figures 2-3 and 5 Pflueger teaches a body care device includes a contact part 162 being controlled to be cooled so that a cold area is formed on an inner surface of the action space (a thermoelectric module 140, attached to an internal wall 228 contacting the leg of the user, includes the contact part 162 that is actuated to create a hot high temperature environment and a cold low temperature environment, the contact part 162 being placed to contact the leg of the user and being actuated, via buttons 238, to allow the contact part 162 to be cooled to create a cold area on the inner surface of an action space, defined by the internal wall 228, to cool the user’s skin, see paras. [0028] and [0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fung contact pad with a thermoelectric contact part and to have modified the modified Fung method to include buttons to control the contact part to be cooled, as taught by Pflueger, to provide localized heating and cooling to the leg of the user, see para. [0010] of Pflueger.
Regarding claim 19, the modified Fung method discloses that the contact part corresponds to any one place of a user's calf (the contact part, as taught by Pflueger, is attached to the contact pad which corresponds to the user’s calf, see fig. 1 of Ishikawa).
Claim 20, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 2012/0031205 A) in view of Petersime (2,108,268 A) and Harada (2006/0065802 A1).
Regarding claim 20, in figures 1-4 Choi discloses a method for controlling a leg care apparatus, the method comprising: heating a contact pad (footplate 600) contacting a user's skin within an action space in which a user's leg is accommodated (the contact pad 600, which contacts the foot of the user within an action space created by a main body 100, is heated by a second heating element 500, see para. [0030]); and allowing an action space adjustment module (cover plate 130 and slide plate 200), which opens an inlet (leg insertion holes 202; the user actuates the action space adjustment module 130/200 to open an inlet that allows the user to insert their legs into the action space, see fig. 2 and para. [0026]).
Choi lacks a detailed description of the action space adjustment module as being openable after the contact pad reaches a set temperature that is previously set.
However, in figure 2 Petersime teaches that an action space adjustment module 6 is openable after the contact pad 4 reaches a set temperature that is previously set (a bath device is set to a desired preset temperature and the user opens the action space adjustment module 6 of the bath device after the spa device reaches the desired preset temperature, the contact pad 4 reaching the desired temperature, see col. 4 lines 10-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Choi method with the step of having the action space adjustment module as being openable after the contact pad reaches a set temperature that is previously set, as taught by Petersime, to keep the action space adjustment module closed to prevent heat from leaving the action space before the contact pad reaches a set temperature.
The modified Choi device discloses everything as claimed including the action space adjustment module being openable by moving up an upper module (slide plate 200, see fig. 1 of Choi) configured to adjust a first size of a first direction, shown to be a vertical direction, of the action space, the upper module relatively movable up and down with respect to a main body (the upper module 200 slides up and down with respect to the main body 100, see fig. 2 and para. [0026] of Choi), but lacks a detailed description of a side module configured to adjust a second size of a second direction of the action space, the side module rotating with respect to the main body.
However, in figures 1-4 Harada teaches a side module 3 configured to adjust a size of a horizontal direction, going toward and away from an action space enclosed by the side module 3, of the action space 28, the side module 3 rotating with respect to the main body 2 to adjust the front and rear size of the action space 28 (the side module 3 is adjusted to change the front and rear size of the action space 28 to accommodate objects of varying sizes, the side module 3 being rotatable by spring member 6 along a slot 23 of the main body 2 to reposition the side module 3 to adjust the front and rear size, see para. [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Choi main body with the addition of side module, as taught by Harada, to allow the main body to accommodate legs of varying sizes, see para. [0010] lines 4-11 of Harada.
	The modified Choi device discloses everything as claimed, including the action space adjustment module comprising the upper module, as disclosed by Choi, and the side module, as taught by Harada, and, therefore, the modified Fung device discloses the same structure as required by the claims such that the second direction, along the movement of the side module, is capable of crossing the first direction, along the movement of the upper module, see figs. 1-2 of Choi and figs. 1-4 of Harada.
Response to Arguments
Applicant's arguments filed 07 July 2022 have been fully considered but they are not persuasive. 
On page 6 lines 10-16, applicant argues “The Office Action still considers the elements "a thermoelectric module", "a water storage part", "an upper module" in claim 9, "a water supply device", "an action space adjustment module" in claim 13, "an upper module" in claim 13, "a side module", "a knee care part", and "an action space adjustment module" of claim 20 to be subject to 35 U.S.C. 112(f) interpretation. Reconsideration is respectfully requested. In particular, as noted in MPEP 2181, many devices take their names from the functions they perform”.
Though structure has been provided in the specification and drawings, the above limitations interpreted under 35 U.S.C. 112(f), as presented in the claims, do not provide definite structure to define the functions they perform. The limitation of the “thermoelectric module” includes the generic placeholder “module” and the function language of being configured to "heat or cool", as recited in lines 2-5 of claim 3, such that the limitation, as recited in the claim, meets the three-pronged test of including a generic placeholder, functional language and is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation of “an upper module” includes the generic placeholder of “module” and includes the functional language of being “relatively movable linearly up and down with respect to the main body”, as recited in lines 3-4 of claim 9, such that the limitation, as recited in the claim, meets the three-pronged test of including a generic placeholder, functional language and is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation of "a water supplying unit" includes the generic placeholder of “unit” and the functional language of being configured to "receive water", as recited in lines 6-7 of claim 9, such that the limitation, as recited in the claim, meets the three-pronged test of including a generic placeholder, functional language and is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation of “an action space adjustment module” includes the generic placeholder of “module” and the functional language of being “configured to adjust a volume of the action space”, as recited in lines 2-3 of claim 13, such that the limitation, as recited in the claim, meets the three-pronged test of including a generic placeholder, functional language and is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation of “an upper module” includes the generic placeholder of “module” and the functional language of being “configured to adjust a first size of a first direction of the action space”, as recited in lines 5-6 of claim 13, such that the limitation, as recited in the claim, meets the three-pronged test of including a generic placeholder, functional language and is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation of “a side module” includes the generic placeholder of “module” and the functional language of being “configured to adjust a second size of the action space”, as recited in lines 8-9 of claim 13, such that the limitation, as recited in the claim, meets the three-pronged test of including a generic placeholder, functional language and is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation of “a knee care part” includes the generic placeholder of “part” and the functional language of being “adapted to be disposed to accommodate at least a portion of a user’s knee”, as recited in lines 2-3 of claim 14, such that the limitation, as recited in the claim, meets the three-pronged test of including a generic placeholder, functional language and is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation of “an action space adjustment module” includes the generic placeholder of “module” and the functional language of being “openable after the contact pad reaches a set temperature”, as recited in lines 5-6 of claim 20, such that the limitation, as recited in the claim, meets the three-pronged test of including a generic placeholder, functional language and is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation of “an upper module” includes the generic placeholder of “module” and the functional language of being “configured to adjust a first size of a first direction of the action space”, as recited in lines 9-10 of claim 20, such that the limitation, as recited in the claim, meets the three-pronged test of including a generic placeholder, functional language and is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation of “a side module” includes the generic placeholder of “module” and the functional language of being “configured to adjust a second size of a second direction of the action space” as recited in lines 12-13 of claim 20, such that the limitation, as recited in the claim, meets the three-pronged test of including a generic placeholder, functional language and is not modified by sufficient structure, material, or acts for performing the claimed function. The claimed limitations are suggested to include structural language to preclude the application of the 35 U.S.C. 112(f) interpretation.
Applicant’s arguments with respect to claim 1, as recited on page 8 lines 24-28 and page 9 lines 9-16, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Fung (2008/0167589 A1) is relied upon to teach the newly added limitation of the blower.
Applicant’s arguments with respect to claim 2, as recited on page 9 lines 19-22, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ishikawa et al. (11,065,175 B2) is relied upon to teach the newly added limitations of the contact pad corresponding to the calf.
Applicant’s arguments with respect to claim 6, as recited on page 9 lines 23-24 and page 10 lines 8-10, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Fung (2008/0167589 A1) is relied upon to teach the newly added limitation of at least two atomizers operating using different mechanisms.
On page 10 lines 11-14, applicant argues “Claim 9 is amended such that the relative operation of 1) the upper module and the main body, 2) the water supplying unit and water storage tank are elements disposed at different members. Ahn simply does not teach or suggest the features of claim 9”.
Claim 9 requires an upper module, as disclosed by Drozdov’s basin 28, to be guided by the main body 34, see figs. 5-6 and para. [0033] lines 9-14 of Drozdov, and the water supplying unit 244 being shown to be disposed at the rear portion of the upper module 28, see fig. 5 of Drozdov, where the water supply device 244 receives and supplies water to be sent to the atomizer, as taught by Fung, via flexible conduit 245, see fig. 5 and para. [0039] of Drozdov. Drozdov discloses the structure as claimed except for the water storage tank so Ahn is relied upon to teaches a water storage tank 130 which is shown to be disposed at a lower left portion of a main body 10/20 and a conduct pipe 210 configured to connect a water supply device 200 to the water storage tank 130, see col. 7 lines 55-62, col. 8 lines 10-14 and col. 9 lines 60-67 of Ahn. As both Drozdov’s water supplying part and Ahn’s water storage tank are both shown to be on a lower left portion of each of Drozdov’s and Ahn’s respective main body’s, it would have been obvious to have modified Drozdov device with the addition of water storage tank connected to the water supply device via a conduct pipe, as taught by Ahn, to provide the benefit of allowing the main body to store and recirculate water used by the atomizer, see col. 9 lines 60-67 of Ahn. The claim does not require that the water storage tank or water supplying unit be located at a specific location of the apparatus. Therefore, the rejection of claim 9 as recited above is maintained.
On page 10, lines 15-18, applicant argues “Claim 9 also recites a conduct pipe configured to connect the water supplying unit to the water storage tank. Leung (used to reject claim 10), on the other hand, connect the pump 70 and jet 30 (nozzle), which are different from conduct pipe connecting the water supplying unit and water storage tank”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ahn’s teaches the conduit pipe for performing the claimed function as required with Leung merely being relied upon to teach that a conduct pipe can be flexible, see para. [0029] of Leung, to provide the benefit of allowing the conduct pipe to deform to avoid accidental damage during movement of the leg care device. Therefore, the rejection of claim 10 as recited above is maintained.
On page 10 lines 19-21, applicant argues “With respect to the claim 13 and 14, they have been amended to make clear that the upper module and the side module are two modules included in a single apparatus. None of the cited references, individually or in combination, disclose or suggest this feature”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Fung apparatus, as modified by Ishikawa, disclose both the upper module, as taught by Ishikawa, and the side module, as disclosed by Fung. The Fung side module is shown to be located on the lower portion of the modified apparatus, shown to be the area of the apparatus having the contact pad and atomizers, and the Ishikawa upper module is shown to be located on the upper portion of the modified apparatus, see figs. 12A-12B of Fung and fig. 1 of Ishikawa. The applicant has not explained why the modified Fung apparatus does not disclose the amended limitations as required by amended claims 13-14. Therefore, the rejections of claims 13-14 as recited above are maintained.
Applicant’s arguments with respect to claim 16, as recited on page 10 line 22 to page 11 line 3, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ishikawa et al. (11,065,175 B2) is relied upon to teach the newly added limitations of the adjustment of the internal volume of the action space.
On page 11 lines 15-16, applicant argues “Stout just discloses a technique heating the mist in a mist flow. The subject matter of claim 17 is different”.
The claims require that fine water particles, which provide water that contacts and covers the user’s leg be heated by a hot air current. Fung discloses that the fine water particles, which provide water to contact and cover the user’s leg, are provided to the user by the blower 50, where the blower 50 blows air passing from second conduit 40 to provide an air current to carry water, which is part of the fine mist, through the mist outlet of the mist generator 48, see para. [0033] lines 25-36 of Fung. As Fung discloses the blower but does not disclose a step of heating the water blown from the blower, Stout is relied upon to teach that heating water being blown from a blower 150 is pre-heater so that fine water particles are heated by a hot air current that is provided to the user, see para. [0021] of Stout, the modification to add Stout’s pre-heater to Fung’s blower provides the benefit of allowing the user to receive an alternative massaging effect to the user. Therefore, the rejection of claim 17 as recited above is maintained.
On page 12 lines 1-5, applicant argues “Harada, on the other hand, is an invention for a cup holder which is not relevant to the leg caring apparatus. Further, the combination of the references fail to disclose or suggest the amended claim 20, regarding the different movements of the upper module and the side module. For example, those different movements are introduced for convenient and safe opening and closing of the leg inlet”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Choi discloses the action space adjustment module being openable by moving up an upper module 200, see fig. 1 of Choi, that is movable in the vertical direction, see fig. 2 and para. [0026] of Choi, such that Choi is concerned with providing a mechanism that is adjustable to accommodating users of different sizes. As Choi is concerned with allowing the user to adjust an interior volume of the device to accommodate the user, Harada is relied upon to teach a side module 3 that is adjustable along a horizontal direction, see figs. 1-4 and para. [0047] of Harada, since Harada is considered to be within the same field of invention since Harada is concerned with providing a mechanism that is adjustable to accommodate different objects positioned in an action space and since the modification of Choi with Harada provides the benefit of allowing the main body to accommodate legs of varying sizes. Choi’s upper module is shown to move along a first vertical direction and Harada’s side module is shown to move along a second horizontal direction such that the modified Choi device discloses all the structure as required by the claim to perform the claimed function as recited in amended claim 20. Therefore, the rejection of claim 20 as recited above is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785